Citation Nr: 0320033	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  99-03 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to waiver of recovery of Dependency and Indemnity 
Compensation in the amount of $5,191.00, including whether 
the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1969.  She died on March [redacted]
, 1995.  The appellant is 
her surviving spouse (widower).  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 decision of the Committee on 
Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The Committee determined the appellant had exhibited 
bad faith in his dealings with VA and, consequently, denied 
his claim for waiver of an overpayment of Dependency and 
Indemnity Compensation (DIC) in the amount of $5,191.00.


FINDINGS OF FACT

1.  In March [redacted]
, 1995, the appellant's wife died.

2.  The appellant was awarded DIC, effective March 1995.

3.  The appellant remarried in November 1996.  

4.  In March 1997, the appellant notified the RO that he had 
remarried.  

5.  In March 1997, the RO terminated the appellant's DIC 
award retroactive to November 1996-creating an overpayment 
in the amount of $5,191.00.  

6.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the appellant.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of DIC in question is 
not precluded by law.  38 U.S.C.A. § 5302(c), 38 C.F.R. § 
1.964(a)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  The VCAA clarifies VA's duty to 
notify claimants and their representatives of information 
necessary to substantiate the claim for benefits, and also to 
assist claimants obtain such evidence.  The United States 
Court of Appeals for Veterans Claims ("the Court") has 
recently held that the VCAA is not applicable to waiver 
claims under 38 U.S.C.A. § 5302 (West 1991).  
Barger v. Principi, 16 Vet. App. 132 (2002) (the Court noted 
that the provisions of the VCAA are relevant to a different 
chapter of title 38, and do not apply to 38 U.S.C.A. § 5302).  
Although the VCAA is not applicable to this claim, the Board 
has reviewed the file and finds that the appellant was 
provided adequate notice of the evidence needed to 
substantiate his claim, and there is no indication that there 
are any missing records pertinent to this appeal as to the 
issue of whether the appellant committed bad faith in the 
creation of the overpayment in question. 

The veteran's request for a waiver of the recovery of 
indebtedness created by the overpayment of DIC has been 
denied, as a matter of law based, on a finding of bad faith.  
In this regard, the recovery of an indebtedness may not be 
waived if there exists evidence of fraud, misrepresentation, 
or bad faith on the part of the person or persons having an 
interest in obtaining such waiver.  38 U.S.C.A. § 5302(c).  
See also Sabonis v. Brown, 6 Vet. App. 426 (1994).

A review of the file reveals that the appellant's wife died 
on March [redacted]
, 1995.  The appellant was awarded DIC, effective 
March 1995.  The appellant remarried in November 1996.  In 
March 1997, the veteran telephoned the RO and informed them 
that he had remarried in November 1996.  In March 1997, the 
RO terminated the appellant's DIC award retroactive to 
November 1996; creating an overpayment in the amount of 
$5191.00.  A due and paid audit indicated the veteran had 
received a payment of $1,015.00 in November 1996, and since 
had received four additional payments of $1,044.00 from 
December 1996 to March 1997, creating the debt at issue 
(i.e., $1,015.00 +(4 x $1,044.00) = $5,191.00). 

In June 1997, the appellant filed a request for waiver of the 
DIC indebtedness.  The appellant subsequently indicated that 
he sent the RO a marriage certificate via certified mail on 
December 4, 1996.  He also submitted a copy of the United 
States Postal Service return receipt certificate addressed to 
the RO and a receipt of payment for certified mail dated 
December 4, 1996.  The Board notes that the return receipt 
certificate was not signed.  

As noted at the outset, the appellant's waiver claim was 
denied by the Committee based on a finding of "bad faith" 
in his failure to report his remarriage in a timelier manner, 
and he should have known he was not entitled to the 
additional DIC he received.

The term "bad faith" has been clarified by the Court as 
involving "unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  A debtor's conduct in 
connection with a debt arising from participation in VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage with 
knowledge of the likely consequences, and results in a loss 
to the government."  See Richards v. Brown, 9 Vet. App. 255, 
257 (1996), quoting 38 C.F.R. § 1.965(b).  The Court made it 
clear that the operative language in 38 C.F.R. § 1.965(b)(2) 
limits bad faith to cases in which there is an intent to seek 
an unfair advantage.  Conversely, a mere negligent failure to 
fulfill a duty or contractual obligation is not an 
appropriate basis for a bad faith determination.  Richards, 9 
Vet. App. at 257, 258.

After reviewing the facts of this particular case, and giving 
all possible benefit of the doubt to the appellant, the Board 
is unable to find that there was the necessary intent on his 
part to take unfair advantage of VA.  There is no evidence in 
the claims file that the veteran reported his remarriage 
prior to March 1997, but that failure was more in the way of 
a negligent failure to fulfill a duty-rather than an active 
intent to seek an unfair advantage.  Accordingly, there is no 
statutory bar to the waiver of recovery of his DIC debt.


ORDER

Entitlement to waiver of the recovery of DIC indebtedness of 
$5191.00 is not precluded as a matter of law.  To this 
extent, and this extent only, the appeal is granted subject 
to the further development directed in the REMAND that 
follows.


REMAND

In view of the Board's finding that waiver of recovery of the 
overpayment in question is not precluded as a matter of law, 
preliminary consideration of the appellant's waiver claim 
under the principles of equity and good conscience 
is necessary before the Board makes its own determination 
concerning this.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) the fault of the debtor, (2) balancing of 
faults between the debtor and VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment 
of the appellant, and (6) whether the appellant changed 
positions to his or her detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1965(a) (2002).

The RO should review the appellant's request for waiver of 
the overpayment in light of the above standard of equity and 
good conscience.  To this end, the RO should obtain all 
relevant evidence, including copies of all appropriate tax 
returns, any other evidence of his financial status, or any 
other evidence the RO finds necessary and relevant.

The veteran also has stated that part of the overpayment in 
question was DIC due to the minor child of he and the 
deceased veteran.  As the minor child still was entitled to 
DIC after the death of his mother, the overpayment in 
question should be reduced by this amount.  The Board notes 
that the minor child was found to be entitled to DIC from 
November 1996 to September 1997.  When a debtor requests a 
waiver and simultaneously asserts that all or part of the 
underlying debt is invalid, the VA must resolve both matters.  
Schaper v. Derwinski, 1 Vet. App 430 (1991).  The RO should 
address this issue on remand.



Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  Obtain any additional evidence that 
is necessary to adjudicate the 
appellant's claim for waiver of recovery 
of the DIC indebtedness.  This evidence 
should include, but is not limited to, 
all records of his financial status-
including his tax returns, and any other 
evidence the RO finds relevant to its 
determination.  

2.  The RO should adjudicate the issue of 
whether any part of the $5191.00 
overpayment in question was benefits due 
the minor child of the deceased veteran 
and the appellant.  

3.  After undertaking all additional 
development of the evidence deemed 
necessary, the Committee should then 
review the record and determine whether 
the appellant's waiver claim can be 
granted under the principles of equity 
and good conscience.  38 C.F.R. § 1.965.  
If his claim remains denied, send him and 
his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  The Board intimates no opinion as 
to the ultimate resolution of the appeal by this remand. The 
purpose of this remand is to provide the veteran due process 
of law.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



